Property here is not the question. The law prescribes a method whereby Scott might have regained possession of that property if he had a right to it — that is to say, by a civil suit. Such methods of acquiring possession as these defendants have taken are in violation of the rules of law, and of evil example to the public; and if such kind of evidence should be received, would render property of this kind very insecure; for great numbers of negroes have been brought hither from other states, and they may all be taken and carried away again to other states, if there should be any claimants of them there, and the honest purchaser here would be left almost without a remedy.
There was a verdict for the State.
See S. v. Flowers, 4 N.C. 13; S. c., 6 N.C. 225; S. v. McDowell,8 N.C. 449.